                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

    LEA LETO, administratrix of the estate
    of Daniel Charles DePiso, Jr.
                         Plaintiff,
                                                                  CIVIL ACTION
                                                                  NO. 20-884
              v.

    JACOB M. ILLUM, et al.,
                      Defendant.


                                             ORDER

         AND NOW, this 28th day of May, 2021, upon consideration of Plaintiff’s

Amended Petition to Compromise Wrongful Death and Survival Actions, to which no

objections have been filed and consistent with the accompanying Memorandum of Law,

it is ORDERED that Plaintiff is authorized to enter into a settlement with Defendants

in the gross sum of Three Hundred Thousand Dollars ($300,000.00), to be paid by

Defendants Jacob M. Illum, Kristi P. Illum and Michael D. Illum. 1 Defendants shall

forward all settlement drafts or checks to Plaintiff’s counsel for proper distribution.

         It is FURTHER ORDERED that the settlement proceeds shall be 100%

allocated to Plaintiff’s Wrongful Death Claim as follows:

         To: Wrongful Death Beneficiaries                                            $187,590.25 2

         To: Lea Leto, Administratrix (Estate expenses reimbursement):               $4,399.00



1       The “settlement of a lawsuit and the relationship between an attorney and his or her client
are areas traditionally covered by state law.” Mowrer v. Warner-Lambert Co., 2000 WL 974394, at
*5 (E.D. Pa. July 13, 2000). Although this case has proceeded in federal court, this Court must apply
Pennsylvania substantive law governing the allocation of settlement funds and the approval of
attorney’s fees.

2      This amount is to be divided between and distributed in equal amounts to each of the five
minor beneficiaries consistent with this Order.
       To: Pennsylvania Department of Human Services:                     $415.39

       To: Rothenburg Law Firm LLP (reimbursement of expenses):           $7,595.36

      To: Rothenburg Law Firm LLP (legal fee 33 1/3%):                    $100,000.00

      The sum of $185,590.25 payable to the five minor wrongful death beneficiaries

shall be distributed to them as follows:

      1.     S.D., a minor:

             Counsel is hereby authorized to execute all documentation necessary to
             purchase saving certificates from federally insured banks or savings
             institutions having an office in Philadelphia County in the sum of
             $37,518.05, not to exceed the insured amounts, with the funds payable to
             S.D. upon majority. The certificates shall be entitled and restricted for
             S.D. as follows: “S.D., a minor, not to be redeemed except for renewal in
             its entirety, not to be withdrawn, assigned, negotiated or otherwise
             alienated before the minor attains majority, except upon prior Order of
             Court.”
                                               -or-

             Counsel shall open a savings account in the sum of $37,518.05 in the
             name of S.D. The savings account shall be titled and restricted as follows:
             “S.D., a minor, not to be withdrawn before the minor attains majority,
             except for payment of city, state and federal income taxes on the interest
             earned by the savings certificate and savings account, or upon prior Order
             of Court.”

      2.     J.D., a minor:

             Counsel is hereby authorized to execute all documentation necessary to
             purchase saving certificates from federally insured banks or savings
             institutions having an office in Philadelphia County in the sum of
             $37,518.05, not to exceed the insured amounts, with the funds payable to
             J.D. upon majority. The certificates shall be entitled and restricted for
             J.D. as follows: “J.D., a minor, not to be redeemed except for renewal in
             its entirety, not to be withdrawn, assigned, negotiated or otherwise
             alienated before the minor attains majority, except upon prior Order of
             Court.”
                                               -or-

             Counsel shall open a savings account in the sum of $37,518.05 in the
             name of J.D. The savings account shall be titled and restricted as follows:
             “J.D., a minor, not to be withdrawn before the minor attains majority,



                                           2
     except for payment of city, state and federal income taxes on the interest
     earned by the savings certificate and savings account, or upon prior Order
     of Court.”

3.   A.D., a minor:

     Counsel is hereby authorized to execute all documentation necessary to
     purchase saving certificates from federally insured banks or savings
     institutions having an office in Philadelphia County in the sum of
     $37,518.05, not to exceed the insured amounts, with the funds payable to
     A.D. upon majority. The certificates shall be entitled and restricted for
     A.D. as follows: “A.D., a minor, not to be redeemed except for renewal in
     its entirety, not to be withdrawn, assigned, negotiated or otherwise
     alienated before the minor attains majority, except upon prior Order of
     Court.”
                                       -or-

     Counsel shall open a savings account in the sum of $37,518.05 in the
     name of A.D. The savings account shall be titled and restricted as follows:
     “A.D., a minor, not to be withdrawn before the minor attains majority,
     except for payment of city, state and federal income taxes on the interest
     earned by the savings certificate and savings account, or upon prior Order
     of Court.”

4.   Dn.D., a minor:

     Counsel is hereby authorized to execute all documentation necessary to
     purchase saving certificates from federally insured banks or savings
     institutions having an office in Philadelphia County in the sum of
     $37,518.05, not to exceed the insured amounts, with the funds payable to
     Dn.D. upon majority. The certificates shall be entitled and restricted for
     Dn.D. as follows: “Dn.D., a minor, not to be redeemed except for renewal
     in its entirety, not to be withdrawn, assigned, negotiated or otherwise
     alienated before the minor attains majority, except upon prior Order of
     Court.”

                                       -or-

     Counsel shall open a savings account in the sum of $37,518.05 in the
     name of Dn.D. The savings account shall be titled and restricted as
     follows: “Dn.D., a minor, not to be withdrawn before the minor attains
     majority, except for payment of city, state and federal income taxes on the
     interest earned by the savings certificate and savings account, or upon
     prior Order of Court.”




                                   3
      5.     D.D., a minor:

             Counsel is hereby authorized to execute all documentation necessary to
             purchase saving certificates from federally insured banks or savings
             institutions having an office in Philadelphia County in the sum of
             $37,518.05, not to exceed the insured amounts, with the funds payable to
             D.D. upon majority. The certificates shall be entitled and restricted for
             D.D. as follows: “D.D., a minor, not to be redeemed except for renewal in
             its entirety, not to be withdrawn, assigned, negotiated or otherwise
             alienated before the minor attains majority, except upon prior Order of
             Court.”
                                               -or-

             Counsel shall open a savings account in the sum of $37,518.05 in the
             name of D.D. The savings account shall be titled and restricted as follows:
             “D.D., a minor, not to be withdrawn before the minor attains majority,
             except for payment of city, state and federal income taxes on the interest
             earned by the savings certificate and savings account, or upon prior Order
             of Court.”

      Within sixty days from the date of this Order, Counsel shall forward the

Certificates of Deposit and/or bank account information to the following parents or

guardians of the minor beneficiaries:

      1.     S.D., a minor:

             Mother: Breanna Lauer
             127 Duford Street
             Philadelphia, PA 19148

      2.     J.D., a minor:

             Mother: Ashley Kennedy
             100 East Glenolden Avenue, Apt. B-15
             Glenolden, PA 19036

      3.     A.D., a minor:

             Mother: Lucia Buggey
             2414 South 8th Street
             Philadelphia, PA 19148




                                           4
       4.       Dn.D., a minor:

                In the Custody of Grandfather: Joseph Dougherty
                Mother: Jenna Dougherty
                1609 S. Dover Street
                Philadelphia, PA 19145

       5.       D.D., a minor:

                Mother: Christina Pettit
                6 Lakeview Circle, Apt. F-6
                Ridley Park, PA 19078

       Consistent with this Order and the accompanying Memorandum of Law, the

Administratrix Lea Leto is authorized to make disbursements, including attorneys’ fees

and costs, and to execute all necessary releases, endorse all checks and make

appropriate distributions.

       Within sixty days from the date of this Order, Counsel shall file with the Court

an affidavit bearing the caption of this case certifying compliance with this Order,

including proof of the establishment of the required accounts and proof of service on

each of the minors’ parents or guardians. The Affidavit shall attach a copy of each

Certificate of Deposit and/or bank account information containing the required

restrictions.

                                                  BY THE COURT:



                                                   /s/ Gerald J. Pappert
                                                  __________________________
                                                  GERALD J. PAPPERT, J.




                                              5
